Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 June 2022 has been entered.
 
Claim Objections
Claims 1, 2, 5, 6, 8, 12, and 14 are objected to because of the following informalities:  
In line 4 of claim 1, the word “a” in the phrase “a indoor heat exchanger” should be replaced with “an”.
In lines 3-4 of claim 2, the plural word “valves” should be replaced with the singular “valve” in the phrases “a first electromagnetic valves” and “a second electromagnetic valves”.
In line 8 of claim 2, the colon (:) after “the step S3” should be removed.
In lines 3-4 of claim 5, the plural word “valves” should be replaced with the singular “valve” in the phrases “a first electromagnetic valves” and “a second electromagnetic valves”.
In lines 8-12 of claim 5, the entire text of the step S3 is replicated from claim 1 from which claim 4 depends.  This duplicated text should be deleted, leaving the paragraph to read “the step S3 further comprises:”.
In line 2 of claim 6, the word “the” should be deleted from between the words “wherein” and “between”.
In line 4 of claim 6, the word “an” should be inserted between “acquiring” and “oil operating time duration”.
In line 3 of claim 8, the word “The” should be written with a lower-case t.
The first word of claim 11 should begin with a capital letter (also refer to the rejection of this claim under 35 U.S.C. 112(b) set forth below regarding the use of “the” as this first word and the antecedent basis of “the three-pipe air conditioning system”.)
In line 4 of claim 12, the word “an” should be inserted between “acquiring” and “oil operating time duration”.
In lines 8-9 of claim 12, the entire text of the step S32 is replicated from claim 5 from which claim 12 depends.  This duplicated text should be deleted, leaving the paragraph to read “performing step S32”.
Throughout the claims, references to previously recited steps are variously presented with and without the article “the”.  (e.g. claim 2, line 8, “the step S3 further comprises”; claim 3, line 2 “after the step S33”; claim 6, line 2 “between step S31 and the step S32”; claim 12, line 2 “between the step S31 and the step S32”, claim 12, line 8, “performing step 32”).  This usage should be reviewed and harmonized to be consistent across the claims.
In line 3 of claim 14, the word “The” should be written with a lower-case t.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9, 10, 15, 16, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.
Each of claims 9, 10, 15, 16, 18, and 19 recites only a computer program per se, claimed as “an oil return control program”.  MPEP 2106.03 teaches that “a computer program per se (often referred to as “software per se”) when claimed as a product without any structural recitations” provide an example of “claims that are not directed to any of the statutory categories”.  Although these claims teaches some hardware or embodiment for the claims “oil return control program” (variously a memory, a non-transitory computer-readable medium, or a storage medium), the programs and media are all recited to be “for a three-pipe air conditioning system” as a matter of intended use rather than a structural limitation requiring such a system and thus these teachings do not capture sufficient or specific structure beyond a general purpose computer or structure that amounts to significantly more than the abstract idea of the computer program itself.  For this reason, each of claims 9, 10, 15, 16, 18, and 19 are rejected under 35 U.S.C. 101 as being drawn to non-statutory subject matter.
This rejection may be overcome by amending the claims to positively recite the specific structure (e.g. the three-pipe air conditioning system) which is controlled by the claimed control program rather than rather than including such structures as intended use or “for use with” the claimed computer programs, memories, and processors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In lines 9-10 of claim 2 and lines 16-17 of claim 5, it is taught that step S31 of the claimed method includes “controlling the first electromagnetic valve and the second electromagnetic valve both to be operated”.  The claim does not teach or suggest in what way the two valves are to be “operated” (e.g. being opened or closed, or caused to switch respectively between such positions) and whether the same “operation” is to be controlled to apply to both of the valves.  It is further not clear whether “controlling” the valves “to be operated” differs in scope from “controlling the valves” per se.  For these reasons, it cannot be positively ascertained what actions must be performed to accomplish the teachings of step S31 and the scope of the claims is therefore found to be indefinite and rejected under 35 U.S.C. 112(b).

In claim 4, it is repeatedly taught that the first and second electromagnetic valves are either “unconnected” or “connected”.  As these valves are already taught in claim 2 from which claim 4 depends indirectly to be elements of the air conditioning system and “sequentially connected” to other elements of the system, it is unclear what state renders these valves “unconnected” and whether this refers to a physical disconnection from the system (e.g. some closing of other valves so that fluid does not flow to the first and second electromagnetic valves), from a control system of the air-conditioning system (so that they are no longer controlled automatically, or from electrical power (which may either open or close the electromagnetic valves depending upon the default positions thereof).  For this reason and because the physical structure and control operations of the valves cannot be positively ascertained, the scope of claim 4 is found to be indefinite and the claim is rejected under 35 U.S.C. 112(b).

Further, in line 8 of claim 4, the step S364 is taught to include “keeping the first electromagnetic valve to be connected”.  It is unclear from this wording whether this step includes keeping the valve connected, or keeping it in a state from which it can be connected (but which is otherwise undefined) and what details or features of the valve, the elements to which it connects, or the control systems and arrangements of the system are required to “keep the first electromagnetic valve to be connected”.  For these reasons, the scope of claim 4 cannot be positively ascertained and the claim is rejected as being indefinite under 35 U.S.C. 112(b).

In line 4 of claim 9, it is taught that the processor of the claimed oil return control device, controlled by the oil return control program, “implements steps of the oil return control method according to claim 1”.  This teaching does not clearly identify what steps are to be implemented, whether the processor is required to implement all steps of claim 1 or only a plurality of the steps, and whether this implementation includes claim 1 as a whole (e.g. the specific fluid communications taught for refrigerating-alone and heating-alone modes in lines 6-11) or simple the steps labeled as such (steps S1, S2, and S3, in lines 13-21).  For this reason, the particular steps and actions required by the program of claim 9 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.
Further, in lines 1-2 of claim 9, the teaching of “the three-pipe air conditioning system” lacks antecedent basis.  As such a system is not previously taught in the claim 1 and the whole of claim 1 is not included in claim 9 by dependency (see the above discussion regarding “steps of the oil return control method according to claim 1), there is no teaching of what structure or features are or are not required of “the three-pipe air conditioning system” of claim 9 and the recitation is thus found to render the claim indefinite.
Claim 10 includes equivalent recitations to claim 9 with regard to “the three-pipe air conditioning system” and “implementing steps… of claim 1” and is rejected as being indefinite for the same reasons set forth above.
Claims 15 and 16 include teachings equivalent to claims 9 and 10, respectively, with regard to “implementing steps” (though with reference to steps of the method of claim 2 rather than of claim 1) and with regard to the lack of antecedent basis of “the three-pipe air conditioning system.  As such, claims 15 and 16 are rejected for the same reasons set forth above.
Claims 18 and 19 include teachings equivalent to claims 9 and 10, respectively, with regard to “implementing steps” (though with reference to steps of the method of claim 7 rather than of claim 1) and with regard to the lack of antecedent basis of “the three-pipe air conditioning system.  As such, claims 18 and 19 are rejected for the same reasons set forth above.

In line 1 of claim 11, the teaching of “the three-pipe air conditioning system” lacks antecedent basis as the claim has not previously recited such a system or established dependency upon any other claim which does.  Further, though the claim recites in lines 6-7 that it operates “according to the oil return method according to claim 1”, it is not clear whether this teaching is intended to establish antecedent basis for “the three-pipe air conditioning system” as other teachings present in claim 1 are preceded with “a” rather than “the” in claim 11 (e.g. “compressor, an outdoor heat exchanger, a first pipeline, an indoor heat exchanger, a second pipeline, a gas-liquid separator and a third pipeline”, as well as “a refrigerating alone mode”).  Because it is unclear whether the claim receives antecedent basis from claim 1, it cannot be determined which features, if any, of claim 1 are required of the system of claim 11.  For this reason, the scope of claim 11 with regard to antecedent basis received or not from claim 1 is unclear and the claim is thus rejected under 35 U.S.C. 112(b) as being indefinite.
Each of claims 17 and 20 includes an equivalent teaching of “the three-pipe air conditioning system” in their respective first line which are found to be indefinite for the same reasons set forth above with regard to claim 11.

In lines 1-3, clam 12 recites the additional steps disclosed therein to be performed “between the step S31 and the step S32”, and in line 11 it is taught that the method includes “continuing to circularly perform the steps S311 and S312 [which take place between steps S31 and S32]” but in lines 8-9, it is taught that one of these steps is “performing step S32”.  It is unclear from these recitations what sequence of steps is required by the claim as the claim appears to require that step S32 be performed between steps S31 and S32 but also that the steps S311 and S312 are performed continuously without a teaching of how many times or under what conditions the steps are to be stopped.  Although lines 10-11 teach “confirming that the oil return operating time duration is less than the second preset threshold value, and continuing to circularly perform the steps S311 and S312”, there is not teaching of the steps S311 and S312 being terminated if the duration being less that the threshold is or is not confirmed, or teaching of the “continuing” step to have any dependency on the “confirming” step.  It is further not taught whether each iteration of the continuous performance of steps S311 and S312 must also include a performance of step S32 as set forth in the claim or if this applies only to the initial operation and not the “continuing” step.  For all of these reasons, the scope of claim 12 cannot be positively ascertained and the claim is rejected under 35 U.S.C. 112(b) as being indefinite.

Claims 3, 6, 7, 8, 13, and 14 are each rejected as depending directly or indirectly upon one or more rejected base claims.

Response to Arguments
Applicant’s arguments filed 29 June 2022 have been fully considered.

Applicant argues in the response that 14-18 of the response that the operation taught by Tamura is materially different from the method of the claimed invention, noting that the claimed invention requires an oil operation state being entered from a refrigerating-alone more or a heating-alone more and that the “refrigerant stagnation elimination control” of Tamura is performed during mixed heating/cooling operations and discussing the particular physical connections and operations of the present invention which differ from the operation of Tamura.
Upon review, examiner agrees and the rejections of the instant claims based upon the teachings of Tamura have been withdrawn.

Allowable Subject Matter
Claim 1 allowed.
The prior art of record taken alone or in combination does not teach, suggest or render obvious the limitations of independent claim 1, particularly with regard to the oil return control method for a three-pipe air conditioning system having a compressor, outdoor heat exchanger, indoor heat exchanger, gas-liquid separator, and first, second, and third pipelines such that the compressor is in sequential fluid communication with the outdoor heat exchanger, first pipeline, indoor heat exchanger, second pipeline and separator in a refrigerating-alone mode and in communication with the third pipeline, indoor heat exchanger, first pipeline, outdoor heat exchanger and separator in a heating alone mode, and in which the oil return control method comprises the steps of controlling the compressor to operate at a first frequency in either the refrigerating-alone mode or the heating-alone mode until a first preset time has passed, and then operating the air conditioning system to enter an oil return state by controlling the compressor to connect to the third pipeline, the second pipeline and the separator in fluid communication to form a refrigerant circulation look and controlling the compressor, outdoor heat exchanger, first pipeline, indoor heat exchanger, second pipeline and separator to be in sequential fluid communication.

Claims 2-20 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features of claim 1 from which they depend.  However, this claim cannot be considered "allowable" at this time due to the rejections under 35 U.S.C. 112(b) of claims 2-20 and under 35 U.S.C. 101 of claims 9, 10, 15, 16, 18, and 19 set forth in this Office Action.  Therefore upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of this claim with respect to the prior art will be necessary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                            8 September 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763